FILED
                              NOT FOR PUBLICATION                          MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ESTUARDO VELASQUEZ-PASOS,                        No. 10-73066
a.k.a. Armando Diaz Pazos; CARLA
LOPEZ-GARCIA, a.k.a. Suni Salguero,              Agency Nos.         A099-836-124
                                                                     A099-475-043
               Petitioners,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Estuardo Velasquez-Pasos and Carla Lopez-Garcia, natives and citizens of

Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reconsider. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reconsider,

Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and de novo questions

of law, Cordoba v. Holder, 726 F.3d 1106, 1113 (9th Cir. 2013). We grant the

petition for review and remand.

      In denying petitioners’ motion to reconsider, the BIA determined that

“landowners in Guatemala” is not cognizable as a particular social group. In light

of our decision in Cordoba, 726 F.3d 1106, 1114 (recognizing landownership may

form the basis of a particular social group), we remand for further proceedings

consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                    10-73066